UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 3, 2011 (March 2, 2011) EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item8.01Other Events On March 2, 2011 we were notified by the New York Stock Exchange Arca, (“NYSE Arca”) that we have regained compliance with listing standards.The NYSE Arca will continue to list the stock under the ticker symbol “EEE.”We will be subject to a 12 month review by NYSE Arca to ensure compliance with the continued listing standards.If we should fall below the continued listing standards during this period, our compliance plan is subject to further regulatory review and our listing may be subject to suspension fromthe NYSE Arca.A copy of the press release announcing our listing compliance is attached as exhibit 99.1 to this Form 8-K. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Title or Description Press Release dated March 3, 2011 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: March 3, 2011 By:/s/Diana L. Kubik Diana L. Kubik Vice President and Chief Financial Officer -3- Evergreen Energy Inc. EXHIBIT INDEX Exhibit Number Exhibit Title or Description Press Release dated March 3, 2011 -4-
